UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 11, 2016 (January 8, 2016) LivaNova PLC (Exact Name of Registrant as Specified in its Charter) England and Wales (State or Other Jurisdiction of Incorporation) 333-203510 (Commission File Number) N/A (IRS Employer Identification No.) 5 Merchant Square North Wharf Road London, W2 1AY United Kingdom (Address of Principal Executive Offices) +44 20 37865275 (Registrant’s Telephone Number,Including Area Code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On January 11, 2016, LivaNova PLC (the “Company”) announced that, on January 8, 2016, the Company received approval from the United States Food and Drug Administration (“FDA”) for the Perceval Sutureless Heart Valve (“Perceval”).The approval is effective immediately, and the Company will begin commercial distribution of the device in the U.S. over the coming quarter. A copy of the Company’s press release dated January 11, 2016 announcing the FDA approval of the Perceval is included in this filing as Exhibit 99.1. Item 9.01 Financial Statements and Exhibits. (d)Exhibits. Exhibit 99.1 Press Release issued by LivaNova PLC dated January 11, 2016 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LivaNova PLC Date:January 11, 2016 By: /s/ Brian Sheridan Name: Brian Sheridan Title Company Secretary EXHIBITINDEX ExhibitNo. Description Press Release issued by LivaNova PLC dated January 11, 2016
